Citation Nr: 0205419	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-15 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar and thoracic spine 
with limitation of motion of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1945.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a n April 1999 rating decision 
rendered by the New Orleans, Louisiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In February 2001, the veteran testified via videoconferencing 
before the undersigned member of the Board.  A transcript of 
this hearing was prepared and associated with the claims 
folder. 

In April 2001, the Board remanded the case to the RO for 
further evidentiary development.  Said development having 
been completed, the case is returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected degenerative joint 
disease of the lumbar spine is manifested by complaints of 
severe back pain with favorable ankylosis. 

3.  The evidence does not show that the veteran's service-
connected lumbar spine disorder results in demonstrable 
deformity of a vertebral body, unfavorable ankylosis, or 
pronounced intervertebral disc syndrome. 

4.  The veteran complains of painful motion with respect to 
his thoracic spine.  Degenerative joint disease of the 
thoracic spine is shown by x-ray findings.

5.  The evidence does not show that the veteran's service-
connected thoracic spine disorder results in demonstrable 
deformity of a vertebral body due to a fractured vertebra, 
ankylosis, or moderate intervertebral disc syndrome.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for degenerative joint disease of the lumbar spine 
with limitation of motion are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
4.72, Diagnostic Codes 5285, 5286, 5289, 5293 (2001).

2.  The criteria for a 10 percent disability rating, but no 
greater, are met for degenerative joint disease of the 
thoracic spine.  38 U.S.C.A. §§ 1155, 5100-5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 4.72, 
Diagnostic Codes 5285, 5286, 5288, 5291, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In April 2001, the Board remanded the 
case to the RO to obtain VA outpatient treatment records 
referenced by the veteran.  These records have been obtained 
and are associated with the claims folder.  The veteran has 
not referenced, nor does the evidence show, the existence of 
any additional medical evidence that is not presently 
associated with the claims folder, VA's duty to assist the 
claimant in this regard is satisfied.  38 U.S.C.A. § 5103(a); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  In particular, the 
Board notes that the veteran was informed of the changes in 
the law contained in the VCAA by means of a September 2001 
statement of the case.  Accordingly, the Board finds that the 
duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded VA examination in May 2000.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  In 
February 2002, the veteran indicated that there was no new 
evidence to add to the claims folder.  Accordingly, the Board 
finds that the requirements set forth in the VCAA with regard 
to notice and development of the appellant's claim, have been 
satisfied, and that returning the case to the RO to consider 
the requirements of VCAA would serve no useful purpose, but 
would needlessly delay appellate review. 

I.  Evidentiary Background

In November 1998, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim wherein he alleged that his 
service-connected back disability had worsened.  

VA outpatient treatment records dated in May 1995 show that 
the veteran complained of generalized joint pain that he 
attributed to "the weather."  Pertinent diagnosis was 
severe arthritis of the lumbosacral spine with no leg pain.  
The veteran's neurological system was intact.  Severe 
degenerative scoliosis was noted.  The veteran refused 
surgery.  

A September 1997 VA radiological report indicates that chest 
x-ray revealed degenerative changes of the thoracic spine.  

VA outpatient treatment records dated from December 1997 to 
May 1999 show treatment for various conditions to include 
rotoscoliosis/osteoporosis and degenerative joint disease.  
The veteran was advised to sleep on a hard bed, use analgesic 
crease, and start on Fioricet.  

The veteran was afforded a January 1999 VA spine examination.  
The examination report indicates that a review of the 
veteran's medical records was performed.  The examiner noted 
a past history of injury to the veteran's low thoracic and 
lumbar region in 1943.  Since that time, the veteran 
experienced pain on and off, mostly at night.  This pain 
progressively worsened.  The veteran reported continuous pain 
in the lower thoracic and lumbar region in the past three to 
four years.  The examination report indicates that this pain 
was localized without radiation.  The veteran used extra-
strength Tylenol as needed.  According to the examination 
report, there were no periods of flare-up.  The veteran wore 
a lumbar brace.  His medical history was negative for back 
surgery.  The veteran had retired due to several reasons.  
The examiner noted that the veteran informed him that he had 
qualified for retirement and did not want to continue working 
at his job due to his back pain.  The veteran indicated that 
he would walk as much as he wanted, but he could not run.  He 
was unable to bend forward due to increase in his low back 
pain and climbing three steps or climbing a ladder makes his 
pain worse.  The examiner noted that there were no postural 
abnormalities or fixed deformities.  Similarly, there were no 
neurological abnormalities and the musculature of his back 
was noted to be normal.  The examiner noted that range of 
motion of the chest with respiration was normal and the 
veteran did not have any tenderness over the thoracic spine.  
Lumbar spine forward flexion was to 70 degrees with pain and 
backward extension was to 10 degrees with pain.  The 
veteran's pain was mild to moderate and he did not want to 
continue further testing due to increase in pain.  The 
veteran's lumbar spine rotation and lateral flexion were 
noted to be normal.  He had tenderness of the L4-5 vertebrae; 
however, the examiner noted that there was no muscle spasm.  
Pertinent diagnoses were rotoscoliosis in the lumbar spine 
with chronic traumatic arthritis; degenerative joint disease, 
thoracic spine; and osteoporosis, lumbar/ thoracic spine.  
The examiner noted that the veteran was 78 years old and 
unemployable due mostly to advancing age. 

VA radiological findings dated in January 1999 show that the 
veteran's thoracic spine was negative for fractures with some 
osteoarthritic spurs along the vertebral bodies and evidence 
of senile osteoporosis.  X-ray findings of the veteran's 
lumbar spine were significant for severe rotoscoliosis with 
resulting chronic traumatic arthritis, senile osteoporosis, 
and abdominal aortic aneurysm.  

By letter dated in January 1999, the veteran stated that he 
was unable to work around his house like he used to.  He 
would slide out of bed onto the floor and pull himself up to 
a standing position very slowly.  He reported that he could 
not bend over and pick up anything without considerable pain.  
Occasionally after bending, he could not straighten up 
without a lot of discomfort.  He is unable to sleep at night 
without taking medication 2 or 3 times a night.  While he 
reported that he could manage to get about fairly well during 
the day, he had to stop and sit down regularly.  

In support of his claim, the veteran submitted photocopies of 
what appears to be a medical dictionary.  Highlighted entries 
include definitions for rotoscoliosis, ankylosis, and 
scoliosis.  

A February 2000 private medical record indicates that the 
veteran was able to flex to his knees with no significant 
paraspinal spasm.  Deep tendon reflexes were absent on the 
right and +1/4 on the left.  His strength was fair and his 
sensation was grossly intact.  Positive straight leg raise is 
noted.  X-rays were noted to show scoliosis with a gross 
amount of osteophyte formation.  The examiner noted that it 
appeared that the veteran was fused in the lower spine 
segments.  An April 2000 update to this report notes that it 
appeared that the veteran was "fused in the lower spine 
segments (ankylosis, severe)."  

In April 2000, the veteran testified at a hearing before a RO 
hearing officer.  He reported that his back hurt all of the 
time.  He reported difficulty picking things up.  At times he 
ends up sprawled on the floor after bending until he can 
crawl to something and pull himself up.  Following such an 
incident, he has severe pain for several days.  He could not 
pick up heavy objects.  He was taking Percocet and Lorazepam 
for pain.  While surgery was a possibility, the veteran 
stated that his doctors had advised against such as he stood 
a fifty-fifty change of not being able to get up out of a 
wheelchair following the surgery.  While his pain was 
centrally located in the lower part of his back and hips, he 
occasionally had shooting pain down his legs into his 
buttocks.  

VA outpatient treatment records dating from May 2000 to 
October 2000 show treatment for the veteran's back 
disabilities.  In May 2000 marked rotoscoliosis with the 
convexity to the right at the level of L3 was noted.  In 
addition, the veteran had deformity of multiple disc spaces, 
with multiple levels of hypertrophic spur formation with the 
appearance that L3, L4, and L5, undergoing bony fusion with 
absence of the disc.  Impression was severe scoliosis with 
resulting degenerative joint disease.  There was also 
hypertrophic lipping and bridging throughout the thoracic 
spine with impression of extensive osteoarthritis of the 
thoracic spine.  In June 2000 it was noted that the veteran 
had been referred for lumbar support secondary to low back 
pain.  He was fitted for lumbar support with a Velcro 
closure. 

In May 2000, the veteran was afforded another VA spine 
examination.  He reported that his pain was 9 on a scale of 1 
to 10 with back stiffness.  He used Fioricet and Tylenol 
every six hours.  He reported that his pain was all the time 
and walking or any activity made his pain worse.  Forward 
flexion of the thoracolumbar spine was to 25 degrees; at 25 
degrees, he experienced severe pain.  Backward extension was 
to 15 degrees with pain.  Lateral flexion was to 15 degrees 
bilaterally, and lateral rotation was to 20 degrees 
bilaterally.  Pain was noted with all movements.  X-ray 
evidence showed ankylosis and severe degenerative joint 
disease with scoliosis of the lumbar spine and thoracic 
spine.  Final diagnosis was severe degenerative joint disease 
of the lumbar spine and thoracic spine.  

The veteran was also afforded a VA neurological examination 
in May 2000.  He reported back pain and bilateral hip pain.  
He denied any radicular pain into his lower extremities.  He 
reported numbness and tingling of the right foot.  He was 
noted to have normal muscle mass and tone in both lower 
extremities.  Deep tendon reflexes were unobtainable.  While 
he had impaired vibration sense in his legs and feet, his 
gait and station were within normal limits.  No significant 
neurogenic gait abnormality was noted.  Diagnosis was 
localized lower back pain likely due to arthritis. 

A June 2000 report from the veteran's VA team doctor shows 
that the veteran was given many different types of medication 
to relieve his back pain. His medication was being changed to 
Oxycodone 5mg and Acetaminophen 325 mg.   

During his February 2001 hearing before the Board, the 
veteran testified that he was unable to bend over, pick up 
things, or climb due to his back pain.  His ability to 
perform activities around his home was affected.  He had 
recently been prescribed Tylenol 3.  He could not walk more 
than 20 feet on level ground before his back pain would get 
severe.   He could only sit about 10-15 minutes in a chair 
before having to get up and walk.  He traveled 180 miles to 
get to the RO for the hearing with only one stop.  

A November 2001 statement from the veteran's private primary 
care physician indicates that the veteran x-ray findings 
dated in June 2000 showed complete loss of the lumbar 
lordosis with ankylosis and fusion of segments L2-3, L3-4, 
and L4-5.  It was also noted that he appeared to have a wedge 
deformity of L3 consistent with a compression fracture.  He 
had a grade 1 spondylolisthesis of L5 on S1.  Physical 
examination demonstrated "complete loss of lumbar flexion" 
consistent with findings on his lumbar spine.  Any motion 
that he had was from flexion at the thoraco-lumbar junction 
and flexion of the hips.  The examiner noted that the veteran 
had severe limitation of motion with ankylosis of the lumbar 
spine, with a compression defect of L3 as well as 
spondylolisthesis of L5 on S1.  

II.  Analysis

The veteran established service connection for a back 
disability in August 1945 as the evidence showed that a 
congenital deformity of his lumbar spine was aggravated by 
his active duty military service.  

By a decision dated in March 1965, the Board determined that 
service connection for osteoarthritis of the lumbar and 
dorsal spine junction was warranted as the evidence showed 
that such disability was secondary to the veteran's service 
connected low back disability.  By rating action in April 
1965, the RO reclassified the veteran's disability as 
"congenital anomaly, low back with arthritis of lumbar and 
dorsal spine junction."  A 20 percent disability rating was 
assigned.  

In August 1993, the RO issued a rating action awarded a 40 
percent disability rating for the veteran service connected 
back disabilities.  The evidence does not show that the 
veteran filed a timely notice of disagreement of this action.

By means of an April 1999 rating action, an increased 
disability evaluation for the veteran's service connected 
back disability was denied.  The veteran filed a timely 
notice of disagreement of this decision.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2001).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994). 

The veteran's current back disability is presently evaluated 
under 5295-5010.  The Board notes that the RO has classified 
the veteran's back disabilities as one disability: congenital 
anomaly, low back with arthritis of the lumbar and dorsal 
spine.  Pursuant to the discussion below, the Board has 
determined that it is appropriate to separate the veteran's 
service connected disabilities.   Hence, the Board will 
evaluate the veteran's lumbar and thoracic spine disabilities 
individually.  The Board finds that the veteran is not 
prejudiced by this reclassification of his claim.  See 
generally Bernard v. Brown, 4 Vet.App. 384 (1993).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  Degenerative arthritis is rated 
under Diagnostic Code 5003.  Under this diagnostic code, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, degenerative arthritis with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups warrants a 10 percent disability 
rating.  A 20 percent disability rating is appropriate for x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a (2001).  

Disabilities of the spine may also be rated under Diagnostic 
Codes 5285 to 5295.  38 C.F.R. § 4.71a (2001).  The RO has 
rated the veteran's present disability under Diagnostic Code 
5295.  These diagnostic criteria pertain to lumbosacral 
strain.  A rating in excess of 40 percent is not provided for 
under this rating code.  However, the Schedule provides for 
disability ratings in excess of 40 percent when criteria are 
met.  

Under Diagnostic Code 5285, a 60 percent disability 
evaluation is appropriate for residuals of a fractured 
vertebra without cord involvement; or abnormal mobility 
requiring neck brace (jury mast).  In other cases, 
disabilities involving fractured vertebrae are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity or vertebral 
body.  It is noted that, both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  

Under Diagnostic Code 5286, a 60 percent disability rating 
contemplates complete bony fixation (ankylosis) of the spine 
at a favorable angle.  A 100 percent disability rating is 
appropriate for ankylosis of the entire spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  

Under Diagnostic Code 5288, a 20 percent disability rating is 
appropriate for ankylosis of the dorsal (thoracic) spine at a 
favorable angle.  A 30 percent rating is warranted for 
ankylosis of the dorsal spine at an unfavorable angle.  

Under Diagnostic Code 5289, a 40 percent disability rating is 
available for ankylosis of the lumbar spine at a favorable 
angle.  A 50 percent disability rating is appropriate for 
unfavorable ankylosis of the lumbar spine.  

Under Diagnostic Code 5291, slight limitation of motion of 
the dorsal spine warrants a noncompensable disability rating.  
If either moderate or severe limitation of motion of the 
dorsal spine is shown, a 10 percent disability rating is 
warranted.  

Under Diagnostic Code 5293, a noncompensable disability 
rating is appropriate for postoperative, cured, 
intervertebral disc syndrome.  A 10 percent disability rating 
is warranted for mild intervertebral disc syndrome.  A 20 
percent disability rating is appropriate for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability rating contemplates severe intervertebral 
disc syndrome with recurring attacks manifested by 
intermittent relief.  A 60 percent disability rating is 
appropriate with pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a (2001).

A.  Lumbar Spine Disability

VA and private medical evidence, as set forth above, shows 
that the veteran has severe limitation of the lumbar spine.  
Accordingly, a 40 percent disability rating under Diagnostic 
Code 5292 is warranted. However, the evidence does not show 
that the criteria in excess of 40 percent are met for his 
service-connected lumbar spine disability.

To reiterate, under Diagnostic Code 5285, an additional 10 
percent disability rating is appropriate in cases with 
definite limited motion or muscle spasm with demonstrable 
deformity of a vertebral body.  While the veteran presently 
has a wedge deformity of L3 consistent with a compression 
fracture, the evidence does not show that this fracture was 
either incurred during active service or secondary to the 
veteran's service-connected back disability.  Service medical 
records are silent for any treatment or diagnosis of a 
fracture of the lumbar spine.  Similarly, post-service 
radiographic evidence prior to June 2000 is negative for any 
findings of a compression fracture.  Accordingly, the Board 
finds that the criteria for an additional 10 percent 
disability rating under Diagnostic Code 5285 are not met.  

While the evidence shows that the veteran has ankylosis of 
the lumbar spine, the evidence does not show that he has 
complete bony fixation of the spine.  On the contrary, the 
November 2001 statement from the veteran's physician 
indicates that, while the veteran had a complete loss of 
lumbar flexion, he had motion in that he was able to flex at 
the thoraco-lumbar junction and hips.  Accordingly, an 
increased disability rating under Diagnostic Code 5286 is 
unwarranted.  Similarly, the evidence does not show that the 
veteran's ankylosis of the lumbar spine is at an unfavorable 
angle.  As noted during the May 2000 VA neurological 
examination, the veteran had a normal gait and station 
despite his severe limitation of motion.  Accordingly, the 
criteria for an increased rating under Diagnostic Code 5289 
are not met.  

While the veteran has significant degenerative changes in his 
lumbar spine, the evidence does not show that his service 
connected lumbar spine disability results in pronounced 
intervertebral disc syndrome as contemplated by an increased 
disability rating under Diagnostic Code 5293.  A January 1999 
VA examination revealed no neurological abnormalities.  
Despite complaints of numbness and tingling in his right foot 
during his May 2000 VA neurological examination, his gait and 
station were within normal limits with no significant 
neurogenic gait abnormality.  Additionally, the veteran 
denied any radicular pain into his lower extremities.  

In reviewing the evidence, the Board acknowledges that the 
evidence shows persistent complaints by the veteran of 
functional impairment, accompanied by pain.  These complaints 
are significant, not only in view of the rating criteria, 
whereby impairment as manifested by recurrent attacks is to 
be considered in determining the appropriate disability 
level, but also with regard to regulatory provisions 
stipulating that functional impairment is to be considered in 
determining the degree of orthopedic disability.  See 
38 C.F.R. §§  4.40 and 4.45 (1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
the veteran complains of constant back pain affecting his 
ability to perform activities around his house and that he 
could only set for 20 minutes due to back pain, he was able 
to travel by car for 180 miles to attend a hearing with only 
one stop.  Despite ankylosis in his lumbar spine, he was able 
to flex his back from his thoraco-lumbar junction and hips.  
Similarly, as noted in the May 2000 VA examination report, 
the veteran's gait and station were within normal limits.  
Based on the evidence, the Board must find that any 
functional impairment resulting from the veteran's service-
connected low back disability is consistent with the 40 
percent rating presently assigned. 

Based on the discussion above, the Board finds that the 
criteria for an increased disability rating in excess of 40 
percent are not met for the veteran's service-connected 
lumbar spine disability.  38 U.S.C.A. §§ 1155, 5100-5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, 4.72, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 
5295 (2001).

B.  Thoracic Spine Disability

As noted previously, the Board has determined that a separate 
disability rating is warranted for the veteran's service-
connected thoracic spine disability.  

To reiterate, moderate or severe limitation of the thoracic 
(dorsal) spine warrants a 10 percent disability evaluation 
under Diagnostic Code 5291.  However, the evidence does not 
show that the veteran has limitation of motion of the 
thoracic spine.  The January 1999 VA examination report shows 
that range of motion of the veteran's chest was normal and 
the veteran did not have tenderness over the thoracic spine.  

Despite the lack of objective evidence of limitation of 
motion of the thoracic spine, the Board finds that the 
criteria for a 10 percent disability rating are met for 
arthritis of the thoracic spine.  In Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), the United States 
Court of Appeals for Veterans Claims held that, when read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 state 
that painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  It is noted that for the purpose of 
rating disability from arthritis the dorsal vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f) (2001).  While limitation 
of motion of the thoracic spine is not shown, x-ray evidence 
of veteran's thoracic spine shows degenerative joint disease.  
Additionally, the veteran has complaints of back pain.  
Accordingly, the criteria for a 10 percent disability rating 
under Diagnostic Code 5003 are met.  

A rating in excess of 10 percent is not warranted under 
Diagnostic Code 5003 as the evidence does not show 
involvement of 2 or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a (2001).  

The Board notes that the evidence does not show, nor does the 
veteran contend, that his present service-connected thoracic 
spine disability includes residuals of a fracture vertebra.  
On the contrary, a January 1999 VA x-ray report indicates 
negative findings for fractures of the thoracic spine.  
Accordingly, an increased disability rating under Diagnostic 
Code 5285 is not warranted.  

While the veteran has ankylosis of the lumbar spine, the 
evidence does not show ankylosis of the thoracic spine.  
Accordingly, the criteria for a 20 percent disability rating 
are not met under Diagnostic Code 5288.  Likewise, an 
increased disability rating is not warranted under Diagnostic 
Code 5293 as the evidence does not show that the veteran's 
thoracic spine disability results in moderate intervertebral 
disc syndrome with recurrent attacks.  On the contrary, the 
medical evidence contains treatment primarily for his lumbar 
spine disability.  

In reviewing the evidence, the Board acknowledges that the 
evidence shows persistent complaints by the veteran of 
functional impairment, accompanied by pain.  These complaints 
are significant, not only in view of the rating criteria, 
whereby impairment as manifested by recurrent attacks is to 
be considered in determining the appropriate disability 
level, but also with regard to regulatory provisions 
stipulating that functional impairment is to be considered in 
determining the degree of orthopedic disability.  See 
38 C.F.R. §§  4.40 and 4.45 (1999); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment, and concomitantly reports of recurrent 
attacks, must be supported by "adequate pathology."  While 
there is x-ray evidence of degenerative joint disease of the 
thoracic spine, VA examination in 1999 revealed no postural 
abnormalities or fixed deformities.  Similarly, there were no 
neurological abnormalities and the veteran's back was noted 
to be normal.  At an April 2000 hearing before the Board, the 
veteran indicated that his back pain was located in the lower 
part of his back and hips.  Based on the evidence, the Board 
must find that any functional impairment resulting from the 
veteran's low back disability is consistent with a 10 percent 
disability rating. 

Based on the evidence set forth above, the Board finds that 
the criteria for a 10 percent disability rating, but no 
greater, are met for the veteran's service-connected 
degenerative joint disease of the thoracic spine.  
38 U.S.C.A. §§ 1155, 5100-5107 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 4.72, Diagnostic 
Codes 5285, 5286, 5288, 5291, 5293 (2001).


ORDER

A disability rating in excess of 40 percent for degenerative 
joint disease of the lumbar spine with limitation of motion 
is denied.  A 10 percent disability rating, but no greater, 
for degenerative joint disease of the thoracic spine is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals





 

